DETAILED ACTION
This action is in response to communication filed on 20 October 2020. Claims 1-22 are pending in the application and have been considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-9, 11-15, 17-20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over FREEMAN et al. (US20080048991A1) in view of KAWAMOTO et al. (US20110190053A1).

As to claim 1, FREEMAN  teaches a method of providing visual feedback to a user in response to a written character input by the user (See par. 0009, wherein  multiple modes of learning and/or can provide audio and visual feedback to a user; as taught by FREEMAN), comprising: generating a grid and an artwork panel on a display of a computing device (See figs. 10A-10F, par. 0083, wherein  a screen 162 overlayed with a touch panel comprised of touch points 168; as taught by FREEMAN); generating a reference character on the display (See fig. 10A, par. 0083, wherein  an image 201 of the letter B is displayed on the screen; as taught by FREEMAN); fading the reference character on the display (See figs.    6A-6F and 10A-10F, par. 0070, wherein  the instructional strokes 52, 54, 56 may have any line thickness, quality (such as dashed or dotted) or color (such as grey) – gray could be regarded as faded; as taught by FREEMAN); generating a stroke in the grid on the display entered by the user (See figs. 6A-6F and 10A-10F, par. 0071, wherein  as the stylus 106 traces the first instructional stroke 52, a first user mark 62 is drawn on top of the first instructional stroke 52; as taught by FREEMAN); determining an accuracy score for the stroke based on data for the reference character (See pars. 0015, 0022, 0071, 0078 and 0085, for figs. 10A-10F, example par. 0085, wherein the touch points 168 are used to grade or score the accuracy of the user in drawing the letter. For example, the number of correct touch points and incorrect touch points that were touched by the stylus 170 may be tallied and used to generate a score; as taught by FREEMAN).
FREEMAN fails to teach comparing the accuracy score to a predetermined threshold; and when the accuracy score exceeds the predetermined threshold, generating a portion of artwork in the artwork panel on the display as visual feedback to the user.  
In similar field of endeavor, KAWAMOTO teaches comparing the accuracy score to a predetermined threshold (See fig. 7A, par. 0121, wherein when a character recognition is performed on the locus of the first stroke along with the locus of the second stroke shown in FIG. 7 (A), to check if a recognition rate (score) is equal to or more than the predetermined value; as taught by KAWAMOTO); and when the accuracy score exceeds the predetermined threshold, generating a portion of artwork in the artwork panel on the display as visual feedback to the user (See fig. 7B, par. 0122, wherein the recognized numeral (“7” in the shown example) is displayed in the cell 62AA by the character font; as taught by KAWAMOTO).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the FREEMAN method to include the teachings of KAWAMOTO for comparing the accuracy score to a predetermined threshold; and when the accuracy score exceeds the predetermined threshold, generating a portion of artwork in the artwork panel on the display as visual feedback to the user. Such a person would have been motivated to make this combination a note character as well as the answer character can be input and displayed, and this eliminates the need for a troublesome operation of noting a candidate to be filled in the cell in other media (KAWAMOTO, par. 0039).

As to claim 2, FREEMAN and KAWAMOTO teach the limitations of claim 1. FREEMAN  further teaches generating a second stroke in the grid on the display entered by the user (See fig. 6F, par. 0071, wherein a second user mark 64 drawn on top of the second instructional stroke 54 wherein the second user mark 64 slightly mistraces the second instructional stroke 54 leaving portions of the second instructional stroke 54 visible; as taught by FREEMAN); determining an accuracy score for the second stroke based on data for the reference character (See pars. 0015, 0022, 0071, 0078 and 0085, for figs. 10A-10F, example par. 0085, wherein the touch points 168 are used to grade or score the accuracy of the user in drawing the letter. For example, the number of correct touch points and incorrect touch points that were touched by the stylus 170 may be tallied and used to generate a score; as taught by FREEMAN); removing color from a portion of artwork in the artwork panel on the display as visual feedback to the user (See par. 0011, wherein  if the user creates a user mark that travels outside of the boundary region, the user mark may see a user mark having a different color or appearance or the user mark may simply disappear from the screen so that the user is able to redraw the line in a more correct manner; as taught by FREEMAN).
KAWAMOTO further teaches comparing the accuracy score to a predetermined threshold (See fig. 7A, par. 0121, wherein when a character recognition is performed on the locus of the first stroke along with the locus of the second stroke shown in FIG. 7 (A); as taught by KAWAMOTO), and when the accuracy score is less than the predetermined threshold (See fig. 7A, par. 0121, wherein to check if a recognition rate (score) is equal to or more than the predetermined value; and par. 0123, when the second stroke handwritten region is not so large; as taught by KAWAMOTO).

As to claim 3, FREEMAN and KAWAMOTO teach the limitations of claim 2. FREEMAN  further teaches generating a correct version of the second stroke on the display as visual feedback to the user (See par. 0086, wherein the reference image 203 may also vanish and then reappear by redrawing itself. In this case, the user may hear an audio output such as “Watch the letter as it is drawn, then draw your own”; as taught by FREEMAN).

As to claim 4, FREEMAN and KAWAMOTO teach the limitations of claim 2. FREEMAN  further teaches in response to a user input, generating an audio vocalization of the reference character (See figs. 11A-11D, par. 0086, wherein the letter B, is displayed on the screen 162 coincident with the touch points 168 and the user may hear an audio output such as “Letter B says B and buh! Here is the letter B!”. The letter B may simply appear in its entirety on the screen; as taught by FREEMAN).

As to claim 6, FREEMAN and KAWAMOTO teach the limitations of claim 2. FREEMAN  further teaches wherein the data for the reference character comprises stroke placement (See figs. 10A-10F, par. 0083, wherein in FIG. 10B, the letter B vanishes and a dashed line 200 appears representing a first stroke to draw the letter B. In addition, a reference marker 204 (such as a blinking square) appears as a starting point to indicate to the user where to begin drawing the first stroke.; as taught by FREEMAN).

As to claim 7, FREEMAN and KAWAMOTO teach the limitations of claim 2. FREEMAN  further teaches wherein the data for the reference character comprises stroke order (See figs. 10A-10F, par. 0083, wherein the interactive learning apparatus 160 teaches the user the basics of writing letters of an alphabet by showing the user the stroke order of each letter on the screen 162; as taught by FREEMAN).

As to claim 8, FREEMAN and KAWAMOTO teach the limitations of claim 2. FREEMAN  further teaches wherein the data for the reference character comprises stroke direction (See fig. 6D, par. 0071, wherein the letter A is shown in its entirety and the user is provided with a start marker 48 and stroke direction arrows 58 for guidance; as taught by FREEMAN).

As to claim 9, FREEMAN and KAWAMOTO teach the limitations of claim 1. FREEMAN  further teaches prior to the step of generating a reference character on the display, selecting the reference character based on information entered by the user (See par. 0097, wherein the user selects a letter by pressing the button 238 corresponding to the letter of choice (in this example, T) and selects the case by manipulating the case selector 240 (in this example, uppercase); as taught by FREEMAN).

As to claim 11, FREEMAN and KAWAMOTO teach the limitations of claim 1. FREEMAN  further teaches wherein the artwork comprises no outline (See figs. 11A-11D, pars. 0086-0087, for example par. 0086 wherein Referring to FIG. 11B, the image 201 then vanishes while the reference image 203 remains. Alternatively, the reference image 203 may also vanish and then reappear by redrawing itself; or par. 0087, wherein a reference marker 204 (such as a blinking square) appears as a starting point to indicate to the user where to begin drawing the first stroke – i.e. no outline of the letter B; as taught by FREEMAN).
As to claim 12, FREEMAN  teaches a computer system for providing visual feedback to a user in response to a written character input by the user (See par. 0009, wherein  multiple modes of learning and/or can provide audio and visual feedback to a user; as taught by FREEMAN), comprising: a display; a user input device; a processor; a computer medium storing instructions (See fig. 2, par. 0064, wherein  ASIC 140 controls the operations of the apparatus 140 and manages interactions amongst various components including a memory access component 142, a cartridge connector 144, a random access memory component 146, a buttons and switches component 148 and an LCD component 150; as taught by FREEMAN)  that, when executed by the processor, cause the following steps to be performed: generating a grid and an artwork panel on a display of a computing device(See figs. 10A-10F, par. 0083, wherein  a screen 162 overlayed with a touch panel comprised of touch points 168; as taught by FREEMAN); generating a reference character on the display (See fig. 10A, par. 0083, wherein  an image 201 of the letter B is displayed on the screen; as taught by FREEMAN); fading the reference character on the display (See figs. 6A-6F and 10A-10F, par. 0070, wherein  the instructional strokes 52, 54, 56 may have any line thickness, quality (such as dashed or dotted) or color (such as grey); as taught by FREEMAN); generating a stroke in the grid on the display entered by the user (See figs. 6A-6F and 10A-10F, par. 0071, wherein  as the stylus 106 traces the first instructional stroke 52, a first user mark 62 is drawn on top of the first instructional stroke 52; as taught by FREEMAN); determining an accuracy score for the stroke based on data for the reference character (See pars. 0015, 0022, 0071, 0078 and 0085, for figs. 10A-10F, example par. 0085, wherein the touch points 168 are used to grade or score the accuracy of the user in drawing the letter. For example, the number of correct touch points and incorrect touch points that were touched by the stylus 170 may be tallied and used to generate a score; as taught by FREEMAN).
FREEMAN fails to teach comparing the accuracy score to a predetermined threshold; and when the accuracy score exceeds the predetermined threshold, generating a portion of artwork in the artwork panel on the display as visual feedback to the user.  
In similar field of endeavor, KAWAMOTO teaches comparing the accuracy score to a predetermined threshold (See fig. 7A, par. 0121, wherein when a character recognition is performed on the locus of the first stroke along with the locus of the second stroke shown in FIG. 7 (A), to check if a recognition rate (score) is equal to or more than the predetermined value; as taught by KAWAMOTO); and when the accuracy score exceeds the predetermined threshold, generating a portion of artwork in the artwork panel on the display as visual feedback to the user (See fig. 7B, par. 0122, wherein the recognized numeral (“7” in the shown example) is displayed in the cell 62AA by the character font; as taught by KAWAMOTO).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the FREEMAN method to include the teachings of KAWAMOTO for comparing the accuracy score to a predetermined threshold; and when the accuracy score exceeds the predetermined threshold, generating a portion of artwork in the artwork panel on the display as visual feedback to the user. Such a person would have been motivated to make this combination a note character as well as the answer character can be input and displayed, and this eliminates the need for a troublesome operation of noting a candidate to be filled in the cell in other media (KAWAMOTO, par. 0039).




As to claim 13, FREEMAN and KAWAMOTO teach the limitations of claim 12. FREEMAN  further. FREEMAN  further teaches generating a second stroke in the grid on the display entered by the user; (See fig. 6F, par. 0071, wherein a second user mark 64 drawn on top of the second instructional stroke 54 wherein the second user mark 64 slightly mistraces the second instructional stroke 54 leaving portions of the second instructional stroke 54 visible; as taught by FREEMAN); determining an accuracy score for the second stroke based on data for the reference character (See pars. 0015, 0022, 0071, 0078 and 0085, for figs. 10A-10F, example par. 0085, wherein the touch points 168 are used to grade or score the accuracy of the user in drawing the letter. For example, the number of correct touch points and incorrect touch points that were touched by the stylus 170 may be tallied and used to generate a score; as taught by FREEMAN); and when the accuracy score is less than the predetermined threshold, removing color from a portion of artwork in the artwork panel on the display as visual feedback to the user (See par. 0011, wherein  if the user creates a user mark that travels outside of the boundary region, the user mark may see a user mark having a different color or appearance or the user mark may simply disappear from the screen so that the user is able to redraw the line in a more correct manner; as taught by FREEMAN).
10.	KAWAMOTO further teaches comparing the accuracy score to a predetermined threshold (See fig. 7A, par. 0121, wherein when a character recognition is performed on the locus of the first stroke along with the locus of the second stroke shown in FIG. 7 (A), to check if a recognition rate (score) is equal to or more than the predetermined value; as taught by KAWAMOTO).




As to claim 14, FREEMAN and KAWAMOTO teach the limitations of claim 13. FREEMAN  further teaches generating a correct version of the second stroke on the display as visual feedback to the user (See par. 0086, wherein the reference image 203 may also vanish and then reappear by redrawing itself. In this case, the user may hear an audio output such as “Watch the letter as it is drawn, then draw your own”; as taught by FREEMAN).

As to claim 15, FREEMAN and KAWAMOTO teach the limitations of claim 13. FREEMAN  further teaches in response to a user input, generating an audio vocalization of the reference character (See figs. 11A-11D, par. 0086, wherein the letter B, is displayed on the screen 162 coincident with the touch points 168 and the user may hear an audio output such as “Letter B says B and buh! Here is the letter B!”. The letter B may simply appear in its entirety on the screen; as taught by FREEMAN).

As to claim 17, FREEMAN and KAWAMOTO teach the limitations of claim 13. FREEMAN  further teaches wherein the data for the reference character comprises stroke placement (See figs. 10A-10F, par. 0083, wherein in FIG. 10B, the letter B vanishes and a dashed line 200 appears representing a first stroke to draw the letter B. In addition, a reference marker 204 (such as a blinking square) appears as a starting point to indicate to the user where to begin drawing the first stroke.; as taught by FREEMAN).

As to claim 18, FREEMAN and KAWAMOTO teach the limitations of claim 13. FREEMAN  further teaches wherein the data for the reference character comprises stroke order (See figs. 10A-10F, par. 0083, wherein the interactive learning apparatus 160 teaches the user the basics of writing letters of an alphabet by showing the user the stroke order of each letter on the screen 162; as taught by FREEMAN).
As to claim 19, FREEMAN and KAWAMOTO teach the limitations of claim 13. FREEMAN  further teaches wherein the data for the reference character comprises stroke direction (See fig. 6D, par. 0071, wherein the letter A is shown in its entirety and the user is provided with a start marker 48 and stroke direction arrows 58 for guidance; as taught by FREEMAN).

As to claim 20, FREEMAN and KAWAMOTO teach the limitations of claim 12. FREEMAN  further teaches prior to the step of generating a reference character on the display, selecting the reference character based on information entered by the user (See par. 0097, wherein the user selects a letter by pressing the button 238 corresponding to the letter of choice (in this example, T) and selects the case by manipulating the case selector 240 (in this example, uppercase); as taught by FREEMAN).

As to claim 22, FREEMAN and KAWAMOTO teach the limitations of claim 12. FREEMAN  further teaches wherein the artwork comprises no outline (See figs. 10A-10F, par. 0083, wherein the interactive learning apparatus 160 teaches the user the basics of writing letters of an alphabet by showing the user the stroke order of each letter on the screen 162 and allowing the user to make the stroke marks of the letter on the touch panel 164 with the stylus 170; as taught by FREEMAN).

Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over FREEMAN et al. (US20080048991A1) in view of KAWAMOTO et al. (US20110190053A1) and further view of BARROWS (US7809550B1).

As to claim 5, FREEMAN and KAWAMOTO teach the limitations of claim 2. FREEMAN and KAWAMOTO do not teach in response to a user input, generating a textual spelling of the reference character in a language different than the reference character.
In similar field of endeavor, BARROWS teaches in response to a user input, generating a textual spelling of the reference character in a language different than the reference character (See figs. 2A-9A, for example fig. 2E, col. 20, ln. 31, ATRANSLATION box2-79E shows the appropriate Pinyin spelling, number of strokes, tones, English (or other language) translation and part of speech of the ENLARGED CHARACTERTEXT 2-78E; as taught by BARROWS).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the FREEMAN and KAWAMOTO method to include the teachings of BARROWS wherein in response to a user input, generating a textual spelling of the reference character in a language different than the reference character. Such a person would have been motivated to make this combination as resulting output of character text is available for use in other software programs, e.g., Microsoft Word. Also, output of a character's associated Pinyin spelling and translation precludes the need for further queries through other hard-copy or electronic translation devices (BARROWS, col. 4, ln. 38).

As to claim 16, FREEMAN and KAWAMOTO teach the limitations of claim 13. FREEMAN and KAWAMOTO do not teach in response to a user input, generating a textual spelling of the reference character in a language different than the reference character.
In similar field of endeavor, BARROWS teaches in response to a user input, generating a textual spelling of the reference character in a language different than the reference character (See figs. 2A-9A, for example fig. 2E, col. 20, ln. 31, ATRANSLATION box2-79E shows the appropriate Pinyin spelling, number of strokes, tones, English (or other language) translation and part of speech of the ENLARGED CHARACTERTEXT 2-78E; as taught by BARROWS).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the FREEMAN and KAWAMOTO method to include the teachings of BARROWS wherein in response to a user input, generating a textual spelling of the reference character in a language different than the reference character. Such a person would have been motivated to make this combination as resulting output of character text is available for use in other software programs, e.g., Microsoft Word. Also, output of a character's associated Pinyin spelling and translation precludes the need for further queries through other hard-copy or electronic translation devices (BARROWS, col. 4, ln. 38).

Claims 10 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over FREEMAN et al. (US20080048991A1) in view of KAWAMOTO et al. (US20110190053A1) and further view of MCILVAIN et al. (US20070298387A1).

As to claim 10, FREEMAN and KAWAMOTO teach the limitations of claim 1. FREEMAN and KAWAMOTO do not teach wherein the artwork comprises an outline.
In similar field of endeavor, MCILVAIN teaches wherein the artwork comprises an outline (See figs. 7A-7C, par. 0050, a percent area template 88 for the language symbol “A” is defined as a gutter 90 surrounding the first, second, and third stroke lines 80, 82, 84. The gutter 90 is divided into a plurality of areas, such as the area 90 a. Recognition and evaluation of a visible rendering 92 of the percent area template 88 is accomplished by calculating the percent of each area 90 a of the plurality of areas covered by the visible rendering 92. For example, a valid area for a visible rendering of the percent area template 88 for the language symbol “A” is any area 90 a within the gutter 90. To successfully trace the percent area template 88 a predetermined percentage (e.g., 90%) of the areas 90 a must be covered; as taught by MCILVAIN).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the FREEMAN and KAWAMOTO method to include the teachings of BARROWS wherein the artwork comprises an outline. Such a person would have been motivated to make this combination as there is a need in the art for an interactive, finger or stylus based, electronic learning device that allows a child to learn to write language symbols by tracing with a finger or stylus language symbols produced by the writing device and that additionally may provide for a child's amusement an interactive drawing experience (MCILVAIN, par. 0006).

As to claim 21, FREEMAN and KAWAMOTO teach the limitations of claim 12. FREEMAN and KAWAMOTO do not teach wherein the artwork comprises an outline.
In similar field of endeavor, MCILVAIN teaches wherein the artwork comprises an outline (See figs. 7A-7C, par. 0050, a percent area template 88 for the language symbol “A” is defined as a gutter 90 surrounding the first, second, and third stroke lines 80, 82, 84. The gutter 90 is divided into a plurality of areas, such as the area 90 a. Recognition and evaluation of a visible rendering 92 of the percent area template 88 is accomplished by calculating the percent of each area 90 a of the plurality of areas covered by the visible rendering 92. For example, a valid area for a visible rendering of the percent area template 88 for the language symbol “A” is any area 90 a within the gutter 90. To successfully trace the percent area template 88 a predetermined percentage (e.g., 90%) of the areas 90 a must be covered; as taught by MCILVAIN).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the FREEMAN and KAWAMOTO method to include the teachings of BARROWS wherein the artwork comprises an outline. Such a person would have been motivated to make this combination as there is a need in the art for an interactive, finger or stylus based, electronic learning device that allows a child to learn to write language symbols by tracing with a finger or stylus language symbols produced by the writing device and that additionally may provide for a child's amusement an interactive drawing experience (MCILVAIN, par. 0006).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Publication Number
Filing Date
Title
US6802717B2
2002-04-23
Teaching method and device
US8102397B2
2009-01-26
Method for improving uniform width character strokes using multiple alignment zones
US9495620B2
2014-05-30
Multi-script handwriting recognition using a universal recognizer
US20140361983A1
2014-05-30
Real-time stroke-order and stroke-direction independent handwriting recognition
US20050027534A1
2004-03-17
Phonetic and stroke input methods of Chinese characters and phrases
US8316295B2
2007-03-01
Shared language model
US20210174703A1
2020-12-07
Methods and systems for facilitating learning of a language through gamification
US11288499B2
2020-06-11
Interactive method for generating strokes with Chinese ink painting style and device thereof


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOOROSH NEHCHIRI whose telephone number is (408)918-7643. The examiner can normally be reached M-F, 9-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KOOROSH NEHCHIRI/Examiner, Art Unit 2174                                                                                                                                                                                                        

/SHERIEF BADAWI/Supervisory Patent Examiner, Art Unit 2174